12-1688
         Lelcaj v. Holder
                                                                                       BIA
                                                                               A078 726 552
                                                                               A078 726 553
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                BARRINGTON D. PARKER,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       GJELOSH LELCAJ, ANA LELCAJ,
14                Petitioners,
15
16                          v.                                  12-1688
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONERS:              Michael P. DiRaimondo, DiRaimondo &
24                                     Masi, LLP, Melville, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Ernesto H. Molina,
28                                     Jr., Assistant Director; Dana M.
29                                     Camilleri, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, DC.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   Board of Immigration Appeals (“BIA”) decision, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED that the petition for review

 5   is DENIED.

 6       Petitioners Gjelosh and Ana Lelcaj, husband and wife

 7   and natives and citizens of Albania, seek review of a March

 8   29, 2012, decision of the BIA denying their motion to reopen

 9   their removal proceedings.     In re Gjelosh Lelcaj, Ana

10   Lelcaj, Nos. A078 726 552/553 (B.I.A. Mar. 25, 2012).          We

11   assume the parties’ familiarity with the underlying facts

12   and procedural history in this case.

13       We review the BIA’s denial of a motion to reopen for

14   abuse of discretion.    See Ali v. Gonzales, 448 F.3d 515, 517

15   (2d Cir. 2006) (per curiam).    An alien seeking to reopen

16   proceedings is required to file a motion to reopen no later

17   than 90 days after the date on which the final

18   administrative decision was rendered and is permitted to

19   file only one such motion.     See 8 U.S.C. § 1229a(c)(7)(A),

20   (C); 8 C.F.R. § 1003.2(c)(2).       There is no dispute that

21   Petitioners’ third motion to reopen, filed in 2011, was

22   untimely and number-barred because their orders of removal

23   became final in 2002.    See 8 U.S.C. § 1101(a)(47)(B)(i).


                                     2
 1       Petitioners contend, however, that the birth of their

 2   U.S.-citizen daughter and an increase in the kidnapping of

 3   young women for forced prostitution in Albania constitute

 4   materially changed country conditions excusing their motion

 5   from the applicable time and numerical limitations.      See

 6   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3).

 7       Initially, we note that Petitioners do not challenge

 8   the BIA’s finding that their motion did not comply with the

 9   governing regulatory requirements, and they have therefore

10   waived review of that dispositive determination.   See

11   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

12   (2d Cir. 2005) (providing that issues not argued in briefs

13   are deemed waived).   Indeed, Petitioners did not support

14   their motion to reopen with an updated application for

15   asylum, withholding of removal, and relief under the

16   Convention Against Torture, despite 8 C.F.R.

17   § 1003.2(c)(1)’s requirement that a “motion to reopen

18   proceedings for the purpose of submitting an application for

19   relief must be accompanied by the appropriate application

20   for relief and all supporting documentation.”   (emphasis

21   added).   Because Petitioners have declined to challenge this

22   dispositive finding, we do not consider their remaining


                                   3
 1   arguments, which relate to the BIA’s treatment of their

 2   country conditions evidence.    See INS v. Bagamasbad, 429

 3   U.S. 24, 25 (1976) (“As a general rule courts and agencies

 4   are not required to make findings on issues the decision of

 5   which is unnecessary to the results they reach.”).    We do,

 6   however, note that Petitioners previously moved for

 7   reopening on the basis of the purported increase in

 8   kidnappings of young women for forced prostitution in

 9   Albania, which the BIA found to reflect a continuation

10   rather than a material change in country conditions——a

11   finding that we previously affirmed on appeal.

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2) and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23
24



                                    4